      CASE 0:20-cv-01810-ECT-DTS Document 1 Filed 08/19/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                    THIRD DIVISION
                                DISTRICT OF MINNESOTA


 Daniel Ludwig,                                          Court File No. _____________

               Plaintiff,

        v.                                             NOTICE FOR REMOVAL

 Don Hummer Trucking Corporation and
 Joseph William Welch,

               Defendant.

TO:    THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
       DISTRICT OF MINNESOTA:

       Petitioner\Defendant respectfully shows and alleges the following in support of its

Petition for Removal.

       1. Petitioner is the Defendant in an action commenced against it in Hennepin

County District Court entitled Daniel Ludwig v. Don Hummer Trucking Corporation and

Joseph William Welch. A true and correct copy of the Summons and Complaint served

upon petitioner is attached as Exhibit “A”. No further proceedings have taken place in

the state action.

       2. Plaintiff, Daniel Ludwig, is and was at all relevant times a citizen who resides

in the City of Dundas and in the State of Minnesota.

       3. Petitioner\Defendant Don Hummer Trucking Corporation is and at all relevant

times a citizen and incorporated in the State of Iowa with its principal place of residence

in the State of Iowa.

       4. Petitioner\Defendant Joseph William Welch is and was at all relevant times a

citizen who resides in the State of Iowa.
      CASE 0:20-cv-01810-ECT-DTS Document 1 Filed 08/19/20 Page 2 of 2




         5. Complete diversity exists among the parties to this action and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

         6. Based upon the foregoing, this Court has original jurisdiction for this matter

pursuant to 28 U.S.C. § 1332, and the entire matter is one which may be removed to this

Court pursuant to 28 U.S.C. § 1441.

         7. The Summons and Complaint in the state action was served on Defendant on

or about July 21, 2020, and Petitioner\Defendant has filed this Notice to Remove within

thirty (30) days after service of the Summons and Complaint.

         WHEREFORE, Petitioner\Defendant prays that the state action pending against

them be removed to this Court.

Dated:      August 19         , 2020.     Lind, Jensen, Sullivan & Peterson
                                          A Professional Association


                                                 s\Brian A. Wood
                                          By_______________________________
                                                 Brian A. Wood #141690
                                          Attorneys for Defendant
                                          1300 AT&T Tower
                                          901 Marquette Avenue South
                                          Minneapolis, Minnesota 55402
                                          (612) 746-0151
                                          brian.wood@lindjensen.com




                                             2
